    Case 2:18-cv-13243-GAD-APP ECF No. 1 filed 10/17/18   PageID.1   Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ELECTRICAL WORKERS PENSION TRUST FUND OF
LOCAL UNION #58, IBEW; ELECTRICAL WORKERS’
JOINT BOARD OF TRUSTEES VACATION FUND;
ELECTRICAL WORKERS’ INSURANCE FUND;
SUPPLEMENTAL UNEMPLOYMENT BENEFIT FUND OF
THE ELECTRICAL INDUSTRY, DETROIT, MICHIGAN;
IBEW LOCAL NO. 58 ANNUITY FUND; JOINT
APPRENTICESHIP TRAINING TRUST FUND; NECA-
IBEW LOCAL LABOR-MANAGEMENT COOPERATION
FUND; and NATIONAL ELECTRICAL BENEFIT FUND,

                    Plaintiffs,

v                                                Case No.
                                                 HON.
PHOENIX ENVIRONMENTAL, INC.,

                   Defendant.
___________________________________/
SACHS WALDMAN
GEORGE H. KRUSZEWSKI (P25857)
HOPE L. CALATI (P54426)
Attorney for Plaintiffs
1423 E. 12 Mile Road
Madison Heights, Michigan 48071
(248) 658-0807
________________________________________________________________/

                                  COMPLAINT




                                        1
 Case 2:18-cv-13243-GAD-APP ECF No. 1 filed 10/17/18              PageID.2   Page 2 of 4




      The above-named plaintiffs, by and through their attorneys, SACHS

WALDMAN, complaining against the above-named defendant, respectfully show

unto this Court as follows:

      1.     Plaintiffs, Electrical Workers Pension Trust Fund of Local Union #58,

IBEW; Electrical Workers’ Joint Board of Trustees Vacation Fund; Electrical

Workers’ Insurance Fund; Supplemental Unemployment Benefit Fund of The

Electrical Industry, Detroit, Michigan; IBEW Local No. 58 Annuity Fund; Joint

Apprenticeship Training Trust Fund; NECA-IBEW Local Labor-Management

Cooperation Fund; and National Electrical Benefit Fund, are trust funds established

under, and administered pursuant to, Section 302 of the Labor-Management Relations

Act, of 1947, as amended (“LMRA”), 29 U.S.C. §186, and the Employee Retirement

Income Security Act of 1974, as amended, hereinafter "ERISA", 29 USC §1001, et

seq., with principal offices located in this judicial district.

      2.     Defendant, Phoenix Environmental, Inc., is a Michigan corporation,

doing business in the building and construction industry, an industry affecting

commerce within the meaning of the LMRA and 29 USC §1002(5) and (12), and its

principal place of business is located in the City of Plymouth, Wayne County,

Michigan.




                                            2
 Case 2:18-cv-13243-GAD-APP ECF No. 1 filed 10/17/18           PageID.3    Page 3 of 4




       3.     Jurisdiction of this Court is predicated on Section 301 of LMRA, 29

USC §185, and Sections 502(a)(2) and 515 of ERISA, 29 USC §1132(a)(2) and

§1145, this being a suit for breach of the fringe benefit provisions of a collective

bargaining agreement (the Inside Agreement) entered into between the defendant, as

Employer, and Local Union #58 of the International Brotherhood of Electrical

Workers (“IBEW Local #58"), a labor organization representing employees in an

industry affecting commerce and having principal offices located in the City of

Detroit, Wayne County, Michigan.

       4.     Pursuant to the aforementioned collective bargaining agreement, a copy

of which is in his possession, the defendant was obligated to file reports and pay

contributions weekly for (among other things) pension benefits, vacation benefits,

medical benefits and supplemental unemployment benefits for, or with respect to

work performed by, those of its employees who were represented by IBEW Local

#58, which reports should have been filed with, and the contributions directly paid

to, the plaintiffs.

       4.     Defendant is also bound by the applicable trust agreements incorporated

by reference in said collective bargaining agreements.

       5.     Defendant has neither submitted (on a timely basis) all of the reports it

was required to submit, nor has it paid all of the contributions it was required to pay.



                                           3
 Case 2:18-cv-13243-GAD-APP ECF No. 1 filed 10/17/18          PageID.4    Page 4 of 4




Specifically, as of the date of the filing of this Complaint, defendant owes a total of

$6,391.52 in contributions and liquidated damages to the Funds. The contributions

which are owed are based upon pay stubs received from two of defendant’s

employees for the work week ending September 24, 2016. The liquidated damages

owed are based upon these delinquent contributions and also on prior late payments.

See attached documentation.

      WHEREFORE plaintiffs, the Electrical Workers' Pension Trust Fund, et al.,

pray that this Court enter judgment in its favor against defendant in the amount

$6,391.52 and that the Court also award plaintiffs all costs, interest, and attorneys'

fees incurred in bringing and prosecuting this present action pursuant to 29 USC

§1132(g)(2).

                                 Respectfully submitted,

                                 SACHS WALDMAN

                                 BY:     George H. Kruszewski
                                       GEORGE H. KRUSZEWSKI (P25857)
                                       Attorney for Plaintiffs
                                       1423 E. 12 Mile Road
                                       Madison Heights, Michigan 48071
                                       (248) 658-0807
                                       Email: gkruszewski@sachswaldman.com

Dated: October 17, 2018




                                          4
